Exhibit No. 10.70a
June 18, 2009
Mr. Burton August, Sr.
AA&L II LLC
200 Holleder Parkway
Rochester, NY 14615

RE:   Agreement of Purchase and Sale (“Purchase Agreement”) is made as of
March 14, 2008 (“Agreement Date”), between Monro Muffler Brake, Inc. and (i) BSA
II LLC; (ii) CJA I LLC; (iii) Lane Dworkin Properties, LLC; (iv) AA&L II LLC;
(v) Seven Cousins of Rochester, LLC; (vi) Forus Properties LLC; (vii) Stoneridge
7 Partnership; (viii) 35 Howard Road Joint Venture; (ix) August, August, Lane of
Rochester, LLC; (x) The Charles J. and Burton S. August Family Foundation; and
(xi) Barbara S. Lane and Wendy Dworkin as Trustees under the Will of Sheldon A.
Lane f/b/o Barbara A. Lane, individually referred to as a “Seller” and in the
aggregate “Sellers”

Dear Burt:
This letter will follow-up our recent conversations. Reference is made to the
Purchase Agreement. All capitalized terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement. This will
confirm that Buyer has agreed to Sellers’ request to replace in its entirety the
first sentence of Section 10 of the referenced Purchase Agreement with the
following:
The transfer of title to the respective Properties shall occur over time but no
later than December 31, 2009.
Except as specifically set forth in the preceding sentence, all terms and
conditions of the Purchase Agreement and all Schedules attached thereto shall
continue in full force and effect without modification thereto.
Once you have acknowledged the provisions of this letter in the space provided
below, I would ask that each Seller acknowledge the above by executing in the
appropriate space provided below.
Very truly yours,
/s/ Maureen E. Mulholland
Maureen E. Mulholland
General Counsel
Acknowledged and agreed this 18 day of June, 2009.
/s/ Burton S. August                    
Burton S. August
Signature pages to follow

 



--------------------------------------------------------------------------------



 



             
SELLERS:
      BSA II LLC    
 
           
DATED: 6/15/09
  BY:   /s/ Burton S. August
 
Burton S. August    
 
           
 
      CJA I LLC    
 
           
DATED: 6/22/09
  BY:   /s/ Andrew August as Attorney in Fact
 
Charles J. August
 
   
 
      Charles J. August    
 
           
 
      LANE DWORKIN PROPERTIES, LLC    
DATED: 6/22/09
  BY:   Barbara S. Lane and Wendy Dworkin,    
 
      as Trustees Under the Will of Sheldon A. Lane    
 
      f/b/o Barbara S. Lane    
 
           
 
  BY:   /s/ Barbara S. Lane, Trustee
 
Barbara S. Lane, Trustee    
 
           
 
  BY:   /s/ Wendy Dworkin, Trustee
 
Wendy Dworkin, Trustee    
 
           
 
      AA&L II LLC    
 
           
DATED: 6/18/09
  BY:   /s/ Burton S. August
 
Burton S. August, Member of BSA II LLC    
 
           
 
      SEVEN COUSINS OF ROCHESTER LLC    
 
           
DATED: 6/22/09
  BY:   /s/ Andrew August
 
Andrew August    
 
           
DATED: 6/22/09
  BY:   /s/ Jan August    
 
           
 
      Jan August    
 
           
DATED: 6/23/09
  BY:   /s/ Susan A. Eastwood
 
Susan A. Eastwood    
 
           
DATED: 6/22/09
  BY:   /s/ John August
 
John August    
 
           
DATED: 6/22/09
  BY:   /s/ Burton S. August Jr.
 
Burton S. August, Jr.    
 
           
DATED: 6/22/09
  BY:   /s/ Robert W. August
 
Robert W. August    
 
           
DATED: 6/22/09
  BY:   /s/ Elizabeth August
 
Elizabeth August    
 
           
 
      FORUS PROPERTIES LLC    
 
           
DATED: 6/22/09
  BY:   /s/ Wendy Dworkin, Member
 
Wendy Dworkin, Member    

 



--------------------------------------------------------------------------------



 



             
 
      STONERIDGE 7 PARTNERSHIP    
 
           
DATED: 6/22/09
  BY:   Barbara S. Lane and Wendy Dworkin,    
 
      as Trustees Under the Will of Sheldon A. Lane    
 
      f/b/o Barbara S. Lane    
 
           
 
  BY:   /s/ Barbara S. Lane, Trustee
 
Barbara S. Lane, Trustee    
 
           
 
  BY:   /s/ Wendy Dworkin, Trustee
 
Wendy Dworkin, Trustee    
 
           
 
      The Charles J. and Burton S. August    
 
      Family Foundation    
 
           
DATED: 6/18/09
  BY:   /s/ Burton S. August
 
Burton S. August    
 
           
DATED: 7/6/09
  BY:   /s/ Andrew August as Attorney in Fact
 
Charles J. August
   
 
      Charles J. August    
 
           
DATED: 7/6/09
      /s/ Andrew August as Attorney in Fact
 
Charles J. August
   
 
      Charles J. August    
 
           
DATED: 6/18/09
      /s/ Burton S. August
 
Burton S. August    
 
           
 
      35 HOWARD ROAD JOINT VENTURE    
 
           
DATED: 6/22/09
  BY:   Barbara S. Lane and Wendy Dworkin,    
 
      as Trustees Under the Will of Sheldon A. Lane    
 
      f/b/o Barbara S. Lane    
 
           
 
  BY:   /s/ Barbara S. Lane, Trustee
 
Barbara S. Lane, Trustee    
 
           
 
  BY:   /s/ Wendy Dworkin, Trustee
 
Wendy Dworkin, Trustee    
 
           
 
      The Charles J. and Burton S. August    
 
      Family Foundation    
 
           
DATED: 6/18/09
  BY:   /s/ Burton S. August
 
Burton S. August    
 
           
DATED: 6/22/09
  BY:   /s/ Andrew August as Attorney in Fact
 
Charles J. August
   
 
      Charles J. August    

 



--------------------------------------------------------------------------------



 



             
 
  AUGUST, AUGUST, LANE OF ROCHESTER, LLC    
 
           
DATED: 6/22/09
  BY:   /s/ John August
 
John August, Member    
 
           
 
      THE CHARLES J. AND BURTON S. AUGUST    
 
      FAMILY FOUNDATION    
 
           
DATED: 6/18/09
  BY:   /s/ Burton S. August
 
Burton S. August    
 
           
DATED: 6/22/09
  BY:   /s/ Andrew August as Attorney in Fact
 
Charles J. August
   
 
      Charles J. August    
 
           
 
      Barbara S. Lane and Wendy Dworkin    
 
      As Trustees Under the Will of    
 
      Sheldon A. Land f/b/o    
 
      Barbara S. Lane    
 
           
 
  BY:   /s/ Barbara S. Lane, Trustee
 
Barbara S. Lane, Trustee    
 
           
 
  BY:   /s/ Wendy Dworkin, Trustee
 
Wendy Dworkin, Trustee    

 